DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-4, 7, 12-16, 31-36, 38-40, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0227805 A1) in view of Zhang et al. (US 2022/0247520 A1, hereinafter “Zhang”).
Regarding claims 1, 2, 31, 32, 38 and 39, Jang teaches a method for wireless communication at a user equipment (UE), comprising: transmitting, to a  network device, a random access message associated with a random access procedure (figs. 6D-6F, ¶ [0641], The Msg3 is transmitted. The HARQ is applied from the Msg3. After the Msg3 transmission, the terminal drives a specific timer and monitors a Contention Resolution (CR) message until the timer expires, ¶ [0645]); initiating a contention resolution window associated with the random access procedure for a downlink data channel transmission of a plurality of downlink data channel transmissions associated with the random access procedure (figs. 6D-6F, ¶ [0641], After the Msg3 transmission, the terminal drives a specific timer and monitors a Contention Resolution (CR) message until the timer expires); and receiving, within the contention resolution window, the downlink data channel transmission, the downlink data channel transmission including a contention resolution medium access control-control element (MAC-CE) (figs. 6D-6F, ¶ [0641], The CR message includes the MAC CE consisting of “UE contention resolution identity” or includes an RRC Connection Setup message, an RRC Connection Reestablishment message or the like which are received in the msg3 according to the random access purpose).
Jang does not explicitly teach transmitting, to a  network device, a random access message associated with a random access procedure based at least in part on  a hybrid automatic repeat request (HARQ) feedback is being disabled.
Zhang teaches transmitting, to a  network device, a random access message associated with a random access procedure based at least in part on  a hybrid automatic repeat request (HARQ) feedback is being disabled (¶ [0179], the UE may determine whether the feedback of HARQ process is enabled or disabled, e.g., whether re-transmission of previous transmission is required or not. ¶ [0180], ¶ [0183]-¶ [0185]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, to a  network device, a random access message associated with a random access procedure based at least in part on  a  HARQ feedback is being disabled in the system of Jang to further enhance system efficiency and reliability (¶ [0004] and ¶ [0198] of Zhang). 
 	Regarding claims 3, 4, 33, 34 and 40, Jang in view of Zhang teaches the method of claim 1.
Jang does not explicitly teach transmitting acknowledgment information for the downlink data channel transmission that includes the contention resolution MAC-CE based at least in part on an indication to enable the HARQ feedback for the random access procedure.
Zhang teaches transmitting acknowledgment information for downlink data channel transmission based at least in part on an indication to enable the HARQ feedback for the random access procedure; identifying the indication to enable the HARQ feedback based at least in part on UE context information, a network configuration to enable the HARQ feedback, a default configuration to enable the HARQ feedback, or a combination thereof; and enabling the HARQ feedback based at least in part on the indication (figs. 4, 5, ¶ [0165] and  ¶ [0175]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit acknowledgment information for the downlink data channel transmission that includes the contention resolution MAC-CE based at least in part on an indication, identified based at least in part on a network configuration, to enable the HARQ feedback for the random access procedure in the system of Jang in view of Zhang to further enhance system efficiency and reliability (¶ [0004] and ¶ [0198] of Zhang). 
Regarding claim 7, Jang in view of Zhang teaches the method of claim 3.
Jang does not explicitly teach further comprising: receiving a downlink control information message that schedules the downlink data channel  transmission including the contention resolution MAC-CE, wherein the downlink control information message comprises the indication to enable the HARQ feedback.
Zhang teaches receiving a downlink control information message that schedules the downlink data channel  transmission, wherein the downlink control information message comprises the indication to enable the HARQ feedback (figs. 4, 5, 8, ¶ [0135], the UE may receive control information (e.g. downlink control information (DCI)) including the scheduling information and the control information for the scheduled transmission. ¶ [0196]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive a downlink control information message, comprising the indication to enable the HARQ feedback, that schedules the downlink data channel transmission including the contention resolution MAC-CE in the system of Jang in view of Zhang. The motivation for doing this is a matter of design choice (¶ [0168] of Zhang). 
 	Regarding claim 12, Jang in view of Zhang teaches the method of claim 1.
Jang does not explicitly teach receiving a radio resource control message that comprises can indication to disable the HARQ feedback for the random access procedure;  determining that the HARQ feedback is disabled based at least in part on  the received radio resource control message.
Zhang teaches receiving a radio resource control message that comprises an indication to disable the HARQ feedback for the random access procedure; determining that the HARQ feedback is disabled based at least in part on  the received radio resource control message (figs. 4, 5, 8, ¶ [0197], ¶ [0179]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive a radio resource control message that comprises an indication to disable the HARQ feedback for the random access procedure and to determine that the HARQ feedback is disabled based at least in part on  the received radio resource control message in the system of Jang in view of Zhang. The motivation for doing this is a matter of design choice (¶ [0168] of Zhang). 
 
 	Regarding claim 13, Jang in view of Zhang teaches the method of claim 1, further comprising: receiving a random access response message associated with the random access procedure, the random access response message including a timing advance (TA); and controlling an uplink alignment timer based at least in part on the TA  or the disabled HARQ feedback for the random access procedure, or both (Jang: figs. 6D-6E, ¶ [0640], The RAR includes a Timing Advance (TA) Command, an UL grant, and a temporary C-RNTI).
 	Regarding claim 14, Jang in view of Zhang teaches the method of claim 1.
Jang does not explicitly teach wherein the network device is a non-terrestrial  network device that comprises a satellite or a high altitude platform station in a non-terrestrial network.
Zhang teaches the network device is a non-terrestrial network device that comprises a satellite or a high altitude platform station in a non-terrestrial network (¶ [0004]. ¶ [0198]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a non-terrestrial  network device in the system of Jang in view of Zhang to further improve industrial applicability.
	Regarding claims 15, 35 and 41, Jang teaches a method for wireless communication at a  network device, comprising: receiving, a random access message associated with a random access procedure (figs. 6D-6F, ¶ [0641]), and wherein a contention resolution window is associated with the random access procedure for a downlink data channel transmission of a plurality of downlink data channel transmissions associated with the random access procedure (figs. 6D-6F, ¶ [0641], After the Msg3 transmission, the terminal drives a specific timer and monitors a Contention Resolution (CR) message until the timer expires); and  transmitting,  within the contention resolution window, the downlink data channel transmission, the downlink data channel transmission including  a contention resolution medium access control-control element (MAC-CE) (¶ [0641], The CR message includes the MACCE consisting of “UE contention resolution identity” or includes an RRC Connection Setup message, an RRC Connection Reestablishment message or the like which are received in the msg3 according to the random access purpose).
	Jang does not explicitly teach wherein a hybrid automatic repeat request (HARQ) feedback is disabled.
 	Zhang teaches wherein a HARQ feedback is disabled (figs. 4, 5, ¶ [0165] and  ¶ [0175]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, disable a HARQ feedback in the system of Jang to further enhance system efficiency and reliability (¶ [0004] and ¶ [0198] of Zhang). 
Regarding claims 16, 36 and 42, Jang in view of Zhang teaches the method of claim 15.
Jang does not explicitly teach further comprising: transmitting,  an indication to enable the HARQ feedback; and receiving acknowledgment information for the downlink data channel transmission that includes  the contention resolution MAC-CE based at least in part on the indication to enable the HARQ feedback 
Zhang teaches transmitting, an indication to enable the HARQ feedback; and receiving acknowledgment information for the downlink data channel transmission based at least in part on the indication to enable the HARQ feedback (figs. 4, 5, ¶ [0165] and  ¶ [0175])..
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, an indication to enable the HARQ feedback and to receive acknowledgment information for the downlink data channel transmission that includes  the contention resolution MAC-CE based at least in part on the indication to enable the HARQ feedback in the system of Jang in view of Zhang to further enhance system efficiency and reliability (¶ [0004] and ¶ [0198] of Zhang). 
7.	Claims 6, 17, 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Zhang as applied to claim 1 above, and further in view of Hong (2022/0007455 A1)
 	Regarding claim 6, Jang in view of Zhang teaches the method of claim 3.
Jang does not explicitly teach further comprising: receiving the indication in the contention resolution MAC-CE; and enabling the HARQ feedback based at least in part on the indication in the contention resolution MAC-CE.
Hong teaches receiving the indication in MAC-CE; and enabling the HARQ feedback based at least in part on the indication in the MAC-CE (¶ [0267], the base station performs the repetition transmission to disable the HARQ feedback of the UE. RRC signaling, the MAC CE signaling, or the DCI may additionally include at least one of information indicating an activation/deactivation state of an HARQ process ID and repetition transmission).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive the indication in the contention resolution MAC-CE and to enable the HARQ feedback based at least in part on the indication in the contention resolution MAC-CE in the system of Jang in view of Zhang. The motivation for doing this is a matter of design choice.
 	Regarding claims 17, 37 and 43, Jang in view of Zhang teaches the method of claim 16.
Jang does not explicitly teach further comprising: transmitting the indication in the contention resolution MAC-CE. 
Hong teaches transmitting the indication in MAC-CE (¶ [0267], the base station performs the repetition transmission to disable the HARQ feedback of the UE. RRC signaling, the MAC CE signaling, or the DCI may additionally include at least one of information indicating an activation/deactivation state of an HARQ process ID and repetition transmission).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit the indication in the contention resolution MAC-CE in the system of Jang in view of Zhang. The motivation for doing this is a matter of design choice.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Zhang as applied to claim 1 above, and further in view of Matsuda et al. (US 2022/0124829 A1, hereinafter “Matsuda”).
 	Regarding claim 10, Jang in view of Zhang teaches the method of claim 3.
Jang does not explicitly teach further comprising: determining a failure to receive the downlink data channel transmission that includes the contention resolution MAC-CE, wherein the HARQ feedback is enabled for the random access procedure, and the acknowledgment information comprises a negative acknowledgment.
Matsuda teaches determining a failure to receive the downlink data channel transmission, wherein the HARQ feedback is enabled for the random access procedure, and the acknowledgment information comprises a negative acknowledgment (¶ [0263]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine a failure to receive the downlink data channel transmission that includes the contention resolution MAC-CE, wherein the HARQ feedback is enabled for the random access procedure, and the acknowledgment information comprises a negative acknowledgment in the system of Jang in view of Zhang to further improve system reliability.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Zhang as applied to claim 1 above, and further in view of Jeon et al. (US 2022/0078856 A1, hereinafter “Jeon”).
Regarding claim 11, Jang in view of Zhang teaches the method of claim 3.
Jang does not explicitly teach wherein transmitting the acknowledgment information comprises: transmitting the acknowledgment information based at least in part on an expiration of the contention resolution window, wherein the HARQ feedback is enabled for the random access procedure, and the acknowledgment information comprises a negative acknowledgment.
Jeon teaches transmitting the acknowledgment information comprises: transmitting the acknowledgment information based at least in part on an expiration of the contention resolution window and the acknowledgment information comprises a negative acknowledgment (¶ [0326], The wireless device may determine MsgB reception (or contention resolution or MsgA transmission attempt) is failed if neither fallback response nor PDCCH addressed C-RNTI is detected within the timer (e.g., contention resolution timer). ¶ [0333], The wireless device may fail to decode the PDSCH (e.g., Msg4 1314). The wireless device may transmit an NACK of a reception of Msg4 (e.g., indication of failure of decoding the PDSCH (Msg4)). The wireless device may determine (e.g., expect) that there is one PDCCH addressed to the C-RNTI transmission (and/or a PDSCH transmission scheduled by the one PDCCH) from the base station during a window started (e.g., while a timer is running, the timer started), after or in response to transmitting the MsgA (or Transport block)).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit the acknowledgment information based at least in part on an expiration of the contention resolution window, wherein the HARQ feedback is enabled for the random access procedure, and the acknowledgment information comprises a negative acknowledgment in the system of Jang in view of Zhang to further enhance system reliability.
Allowable Subject Matter
10.	Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and the intervening claim(s) and “transmitting in the random access message a request to enable the HARQ feedback for the downlink data channel transmission that includes the contention resolution MAC-CE.”
 	Regarding claims 8 and 9, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and the intervening claim(s) and “determining resources associated with an uplink control channel based at least in part on a second indication in the contention resolution MAC-CE, wherein the second indication comprises a new MAC-CE  that indicates uplink control channel resources, and wherein transmitting the acknowledgment information comprises: transmitting the acknowledgment information on the uplink control channel  based at least in part on the determined resources.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477